DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-8, 11-14 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gank, US 6,647,684.
Regarding claim 1:
Gank discloses an interlocking modular tile frame comprising: 
a first segment and a second segment (20, refer to Fig. 3), wherein the first segment and the second segment are interconnected at a right angle; 
the first segment and the second segment each comprise a column (23) and a base (21 and 27), wherein the column is perpendicular to the base, wherein the column and the base on the first segment and the second segment are configured to frame a portion of a tile (11); 
a first mechanical interconnection component (24) disposed on the base of the first segment; and 
a second mechanical interconnection component (25) disposed on the base of the second segment, wherein the first mechanical interconnection component is a counterpart of the second mechanical interconnection component.
Regarding claim 11:
Gank discloses an interlocking modular tile frame (20) comprising:
four segments forming a square frame configured to retain a tile, wherein each of the four segment comprise a base and a column perpendicular to the base, the base extending into an interior and an exterior of the frame; and
four or more mechanical interconnection components (24 and 25) disposed on the rectangular frame.
Regarding claim 16:
Gank discloses an interlocking modular tile frame system comprising: 
a first interlocking modular tile frame configured to retain a first tile within its interior, wherein the first interlocking modular tile frame comprises a first mechanical interconnection component, a second mechanical interconnection component, a third mechanical interconnection component, and a fourth mechanical interconnection component; 
a second interlocking modular tile frame configured to retain a second tile within its interior, wherein the second interlocking modular tile frame comprises the third mechanical interconnection component coupled to the first mechanical interconnection component of the first interlocking modular tile frame; 
a third interlocking modular tile frame configured to retain a third tile within its interior, wherein the third interlocking modular tile frame comprises the fourth mechanical interconnection component coupled to the second mechanical interconnection component of the first interlocking modular tile frame; and 
a fourth interlocking modular tile frame configured to retain a fourth tile within its interior, wherein the fourth interlocking modular tile frame comprises the third mechanical interconnection component coupled to the first mechanical interconnection component of the third interlocking modular tile frame, and the fourth mechanical interconnection component coupled to the second mechanical interconnection component of the second interlocking modular tile frame (refer to Fig. 1).
Regarding claim 2:
Gank discloses wherein the interconnection comprises a male protrusion and a female indentation.
Regarding claim 4:
Gank discloses wherein the segments each have a T-shaped cross-section.
Regarding claim 6:
Gank discloses wherein the first mechanical interconnection component is disposed on an end of the base of the first segment.
Regarding claims 7-8:
Gank discloses wherein the first and second segments form a corner of a quadrilateral frame, wherein the first mechanical interconnection component is disposed at the corner of the quadrilateral frame.
Regarding claim 12:
Gank discloses wherein the interconnection components comprise two sets of counterpart mechanical interconnection components.
Regarding claims 13 and 18:
Gank discloses wherein the height of the column is flush with a height of the retained tile.
Regarding claim 14:
Gank discloses wherein the two sets of components are disposed at corners of the square frame.
Regarding claim 17:
Gank discloses wherein each interlocking modular tile frame comprises a column and a base extending along its perimeter, the column configured to retain a tile with a press fit.
Regarding claim 19:
Gank discloses wherein the frames form a frame to retain a fifth tile with a press fit (the frames are expandable to retain as many tiles as required or desired for a floor cover).

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poliacek et al., US 6,990,777.
Regarding claim 1:
Poliacek discloses an interlocking modular tile frame comprising: 
a first segment and a second segment (125 and 130, refer to Fig. 6), wherein the first segment and the second segment are interconnected at a right angle; 
the first segment and the second segment each comprise a column (100) and a base (95), wherein the column is perpendicular to the base, wherein the column and the base on the first segment and the second segment are configured to frame a portion of a tile (75); 
a first mechanical interconnection component (105) disposed on the base of the first segment; and 
a second mechanical interconnection component (hollowed out area 115) disposed on the base of the second segment, wherein the first mechanical interconnection component is a counterpart of the second mechanical interconnection component.
Regarding claim 3:
Poliacek discloses wherein the mechanical interconnection components are genderless.

Claims 11, 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeh, US 5,323,575.
Regarding claim 11:
Yeh discloses an interlocking modular tile frame (2) comprising:
four segments (each discrete tile receiving section) forming a square frame configured to retain a tile, wherein each of the four segment comprise a base (30) and a column (26A) perpendicular to the base, the base extending into an interior and an exterior of the frame; and
four or more mechanical interconnection components (67) disposed on the rectangular frame.
Regarding claims 12 and 15:
Yeh discloses wherein the four or more mechanical interconnection components comprise two sets of counterpart mechanical interconnection components (67, 66), wherein the two sets of counterpart components are disposed at the base extending into an exterior of the frame.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gank, US 6,647,684 in view of Vien, CA 2,217,405.
Regarding claims 5 and 20:
Gank does not expressly disclose a mudflap disposed on the base.
Vien discloses a tile frame (11 and 12) that holds tiles wherein the frame comprises a mudflap (32-35) coupled to the base of a frame member.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to incorporate a mudflap as suggested by Vien to the base of the tile frame of Gank in order to help diminish the variation in height between adjacent tiles (pg. 7, 4th paragraph).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gank, US 6,647,684 in view of Ben-Ezri, US 2015/0030798.
Regarding claim 9:
Gank does not expressly disclose one or more light sources within the column of the first segment.
Ben-Ezri discloses a composite structural element having light sources (120, para. 0029) within the top surface of the structural element.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to incorporate light sources as suggested by Ben-Ezri into the column of Gank in order to create floor illumination (para. 0029).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gank, US 6,647,684 in view of Thiers et al., US 2009/0000232.
Regarding claims 9 and 10:
Gank does not expressly disclose wherein the first segment comprises a fluorescent material or a lighting material.
Thiers discloses a floor element having fluorescent lighting elements (para. 0022).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to incorporate a fluorescent light strip as suggested by Theirs into the first segment of Gank in order to incorporate special effects to the floor surface (para. 0022).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRENT W HERRING/Primary Examiner, Art Unit 3633